DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is indefinite because there is insufficient antecedent basis for “the site of operation.” Examiner suggests updating the claim language to reflect amendments to the language of claim 1. 
Claim 31 is indefinite because the term “step-like” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear in what manner the sigmoid mounting arm has a form that is “like” a “step,” and unclear how much like a step the form must be in order to be “step-like” versus not being “step-like.” For the purposes of examination, any angle between the plate and the sigmoid mounting arm will be interpreted as meeting the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4, 28, 30 and 32 - 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onativia Bravo et al. (US 2020/0129264, of record, hereinafter “Onativia Bravo”).
Regarding claim 1, Onativia Bravo shows a medical marking device to be registered with a patient anatomy (registration, [0012]), comprising:
a radiotransparent plate comprising a plurality of  radiopaque elements embedded therein in a predefined pattern (“registration fiducial element (1′) rigid body made of a radiolucent material with several radiopaque spheres (8′) disposed in a known geometry,” [0013]. See annotated portion of fig. 3, below. At least each right and left flat section of element 1’ is interpreted as a “plate”); and 

    PNG
    media_image1.png
    345
    472
    media_image1.png
    Greyscale

a sigmoid mounting arm (figs. 1A - 1B and fig. 3: the curved half of clamp 1, comprising a lower portion 3 and an upper portion 2, that “presents the base of the kinematic coupling mechanism,” [0018], is interpreted as a “sigmoid mounting arm.” See annotated fig. 1A, below) having a first end connected to the radiotransparent plate and a second end containing one or more fastening receptacles (spikes on lower portion 3, [0018] - the spaces between the spikes are interpreted as “fastening receptacles”).

    PNG
    media_image2.png
    324
    482
    media_image2.png
    Greyscale


Regarding the limitation of claim 1 reciting that “the marking device is configured to be positioned such that the radiotransparent plate is laterally offset from, and vertically below, the second end of the sigmoid mounting arm,” Onativia Bravo meets the claim because it is at least physically possible to position the marking device as recited. For example, turning the device as pictured in fig. 3 upside down would result in such an arrangement. See annotated portion of fig. 3, below.

    PNG
    media_image3.png
    338
    498
    media_image3.png
    Greyscale


Regarding claim 2, Onativia Bravo discloses the claimed invention substantially as noted above. Onativia Bravo further shows that the sigmoid mounting arm is radiotransparent (“the clamp can be made of carbon fiber reinforced ceramic material that has the advantage of being radiolucent,” [0024]).
Regarding claim 3, Onativia Bravo discloses the claimed invention substantially as noted above. Onativia Bravo further shows that the sigmoid mounting arm comprises a first curved section connected to a second curved section by a straight section (see annotated fig. 1A, below).


    PNG
    media_image4.png
    312
    419
    media_image4.png
    Greyscale

Regarding claim 4, Onativia Bravo discloses the claimed invention substantially as noted above. Onativia Bravo further shows that the sigmoid mounting arm comprises a first curved section connected directly to a second curved section (see annotated fig. 1A, below).

    PNG
    media_image5.png
    327
    514
    media_image5.png
    Greyscale

	Regarding claim 28, Onativia Bravo discloses the claimed invention substantially as noted above. Onativia Bravo further shows that the patient anatomy comprises the patient's spine and wherein the site of operation is a site of the patient's
spine (“anatomical site corresponds to a section of the spine of the patient,” [0012]).
	Regarding claim 30, Onativia Bravo discloses the claimed invention substantially as noted above. Onativia Bravo further shows that the radiopaque elements comprise spheres (“radiopaque spheres (8′),” [0013]). 
Regarding claim 32, Onativia Bravo discloses the claimed invention substantially as noted above. Further, the second end of Onativia Bravo’s sigmoid mounting arm is at least physically capable of being attached to a support structure via the one or more fastening receptacles. In particular, the second end is at least physically capable of being attached to a support structure that is configured to be attached to a bone of a patient's spine. Onativia Bravo therefore meets the claim. Examiner notes that the support structure is not a component of the claimed invention.
Regarding claim 33, Onativia Bravo shows a medical marking device to be registered with a patient anatomy (registration, [0012]), comprising:
a radiotransparent plate comprising a plurality of  radiopaque elements embedded therein in a predefined pattern (“registration fiducial element (1′) rigid body made of a radiolucent material with several radiopaque spheres (8′) disposed in a known geometry,” [0013]. See annotated portion of fig. 3, below. At least each right and left flat section of element 1’ is interpreted as a “plate”); and 

    PNG
    media_image1.png
    345
    472
    media_image1.png
    Greyscale

a sigmoid mounting arm (figs. 1A - 1B and fig. 3: the curved half of clamp 1, comprising a lower portion 3 and an upper portion 2, that “presents the base of the kinematic coupling mechanism,” [0018], is interpreted as a “sigmoid mounting arm.” See annotated fig. 1A, below) having a first end (corresponding to elements 4, 5 in fig. 1A) connected to the radiotransparent plate and a second end (corresponding to elements 3 in fig. 1A).

    PNG
    media_image2.png
    324
    482
    media_image2.png
    Greyscale


Regarding the limitation of claim 33 reciting that second end is “configured to
be attached to a support structure,” the second end of Onativia Bravo’s sigmoid mounting arm is at least physically capable of being attached to a support structure, and therefore meets the claim. 
Regarding the limitation of claim 33 reciting that “the marking device is configured to be positioned such that the radiotransparent plate is laterally offset from, and vertically below, the second end of the sigmoid mounting arm,” Onativia Bravo meets the claim because it is at least physically possible to position the marking device as recited. For example, turning the device as pictured in fig. 3 upside down would result in such an arrangement. See annotated portion of fig. 3, below.


    PNG
    media_image3.png
    338
    498
    media_image3.png
    Greyscale

Regarding claim 34, Onativia Bravo discloses the claimed invention substantially as noted above. Examiner notes that the support structure is not a component of the claimed invention. The second end of Onativia Bravo’s sigmoid mounting arm is at least physically capable of being attached to a support structure that is configured to be attached to a bone of a patient's spine. Onativia Bravo therefore meets the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Examiner’s note: Onativia Bravo is interpreted as anticipating the invention of claim 1, as discussed above. However, an additional art rejection of claim 1 is being provided in order to provide proper art rejections for selected claims that depend from or include all of the features of claim 1, where modification of Onativia Bravo as a primary reference in a 103 rejection would not be proper.
Claims 1, 6, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Finley (US 2018/0092699, of record) in view of Lang (US 2020/0138518, of record) and Onativia Bravo et al. (US 2020/0129264, of record, hereinafter “Onativia Bravo”).
Regarding claim 1, Finley shows a medical marking device to be registered with a patient anatomy (automatic registration with intra-operative and pre-op CT images, [0075]), comprising:
a plate ([0084] and figs. 4A - 4B; body 68, [0086] and fig. 5) comprising a plurality of marker elements embedded therein in a predefined pattern ([0084] and figs. 4A - 4B; “markers 42 … received in complementarily-shaped recesses 74 in the body 68,” [0086] and fig. 5); and
a sigmoid mounting arm (see annotated figs. 4A - 4B, below) having a first end connected to the plate and a second end containing a fastening receptacle (see annotated figs. 4A - 4B, below; “connecting portion 64 is sized and dimensioned to securely couple with to a complementary surface,” [0086] and fig. 5).

    PNG
    media_image6.png
    568
    697
    media_image6.png
    Greyscale


	Regarding the limitation of claim 1 reciting that “the marking device is configured to be positioned such that the radiotransparent plate is laterally offset from, and vertically below, the second end of the sigmoid mounting arm,” Finley meets the claim because it is at least physically possible to position the marking device as recited. For example, turning the marking device as pictured in fig. 4B upside down would result in such an arrangement. 
Finley fails to show that the marker elements are radiopaque and that the plate is radiotransparent. 
	Lang discloses devices and methods for performing a surgical step or surgical procedure with visual guidance using an optical head mounted display ([0002]). Lang teaches marker elements that are radiopaque (“portions of the optical marker or the entire optical marker can be radiopaque, so that the optical marker can also be visible on a radiograph or other imaging studies that utilize ionizing radiation including, for example, fluoroscopy, digital tomosynthesis, cone beam CT, and/or computed tomography,” [0479]). 
	Onativia Bravo discloses a self-identifying surgical clamp, fiducial elements, and kits. Onativia Bravo teaches a plate that is radiotransparent (“registration fiducial element (1′) rigid body made of a radiolucent material with several radiopaque spheres (8′) disposed in a known geometry,” [0013] and fig. 3 - at least each flat section of element 1’ is interpreted as a “plate”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Finley to have the marker elements be radiopaque, as taught by Lang, so that the optical markers “can also be visible on a radiograph or other imaging studies that utilize ionizing radiation including, for example, fluoroscopy, digital tomosynthesis, cone beam CT, and/or computed tomography,” as suggested by Lang ([0479]).
	It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Finley and Lang to have the plate be radiotransparent, as taught by Onativia Bravo, so that the radiopaque marker elements are easily identified in a two-dimensional radiograph or a three-dimensional computerized tomography since they present a high contrast with respect to the rest of the body that composes the registration fiducial element, as suggested by Onativia Bravo ([0013]).
	Regarding claim 6, the combined invention of Finley, Lang, and Onativia Bravo discloses the marking device according to claim 1 substantially as noted above. Finley further shows a surgical clamp for attachment to a bone of a patient, wherein the fastening receptacle is configured for removable connection of the sigmoid mounting arm to the surgical clamp (“spinous clamp 124 serves to secure the array 38 with the anatomic feature 4 by clamping onto the feature 4 and providing an interface for releasably securing the array 38,” [0096] and figs. 8D - 8E).
	Regarding claim 27, the combined invention of Finley, Lang, and Onativia Bravo discloses the marking device according to claim 1 substantially as noted above. Finley further shows the fastening receptacle is configured for removable connection of the sigmoid mounting arm to a surgical clamp (“spinous clamp 124 serves to secure the array 38 with the anatomic feature 4 by clamping onto the feature 4 and providing an interface for releasably securing the array 38,” [0096] and figs. 8D - 8E).
	Regarding claim 31, the combined invention of Finley, Lang, and Onativia Bravo discloses the marking device according to claim 1 substantially as noted above. Further, Finley’s sigmoid mounting arm is interpreted as having “a step-like form,” at least because there is an angle between the plate and the sigmoid mounting arm. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Onativia Bravo in view of Daon et al. (US 2018/0055579, of record, hereinafter “Daon”).
	Regarding claim 5, Onativia Bravo discloses the claimed invention substantially as noted above. 
	Onativia Bravo fails to show that the predefined pattern has no axis of symmetry and no plane of symmetry.
	Daon discloses determining 3D location and orientation of identification markers. Daon teaches a predefined pattern that has no axis of symmetry and no plane of symmetry (“scan-detectable elements 13a, 13b, 13c, and 13d are arranged within fiducial reference 10″ to have zero three-dimensional rotational symmetry … there exists no axis about which fiducial reference 10″ may be rotated by less than 360° to obtain the same mutual three-dimensional juxtaposition of scan-detectable elements 13a, 13b, 13c, and 13d,” [0079] and fig. 3K; [0082] and fig. 3L; [0092] and fig. 3M).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Onativia Bravo to have the predefined pattern have no axis of symmetry and no plane of symmetry, as taught by Daon, in order to ensure that both the position and the three-dimensional orientation of the fiducial reference, also known jointly as its “pose”, may be uniquely determined from the scan data obtained of the surgical site with the fiducial reference attached to the surgical site at the time of the scan, as suggested by Daon ([0079]).

Claims 23 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Onativia Bravo in view of Anglin et al. (US 2015/0005772, of record, hereinafter “Anglin”).
	Regarding claim 23, Onativia Bravo discloses the medical marking device according to claim 1 substantially as noted above. Onativia Bravo further shows a set of the medical marking devices (“a kit comprising a plurality of clamps… a kit of fiducial elements each provided with a different configuration of radiopaque spheres,” [0004]; “a number of clamps with unique identifiers are available and each clamp has an associated fiducial element with a unique spheres configuration,” [0013]).
	Onativia Bravo fails to show that the sigmoid mounting arm of each medical marking device of the set of medical marking devices has a different length.
	Anglin discloses orthopaedic surgical devices ([0002]). Anglin demonstrates that it is conventional in the art to provide a set of surgical devices as a plurality of the devices having differing lengths (“device may be supplied as a kit with differing sizes … that accommodate various sizes of bones,” [0025]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Onativia Bravo to have the set of surgical devices be provided as a plurality of the devices having differing lengths, as taught by Anglin, in order to accommodate various sizes of bones, as suggested by Anglin ([0025]). In particular, it would have been obvious to have the sigmoid mounting arm of each of the devices have a different length, since the length of the sigmoid mounting arm (for example, as opposed to the size of the kinematic coupling mechanism (Onativia Bravo: fig. 1A: 4, 5)) would dictate whether the device could accommodate bone of a particular size.
	Regarding claim 24, the combined invention of Onativia Bravo and Anglin discloses the claimed invention substantially as noted above. Onativia Bravo further shows that the first end of each medical marking device is connected to the second end of each medical marking device section by a straight section of each medical marking device (see annotated fig. 1A, below).

    PNG
    media_image7.png
    328
    375
    media_image7.png
    Greyscale

	Onativia Bravo fails to show that the different lengths of the sigmoid mounting arms are formed by varying lengths of the straight sections.
	However, at the time of the invention, there had been a recognized problem or need in the art to provide different sizes of medical devices in a set of medical devices. There were a finite number of predictable potential solutions to the recognized need. Specifically, in the invention of Onativia Bravo, varying the length of the sigmoid mounting arm would entail changing the length one of three portions of the device: the first end, the straight section, or the second end. Further, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Onativia Bravo and Anglin to have the different lengths of the sigmoid mounting arms be formed by varying lengths of the straight sections, as a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., obvious to try). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Also refer to MPEP 2143.I.E.
	Regarding claim 25, the combined invention of Onativia Bravo and Anglin discloses the claimed invention substantially as noted above. Onativia Bravo further shows that the predefined pattern of the plurality of radiopaque elements of each medical marking device of the set of medical marking devices is configured to have a one-to-one correspondence with the sigmoid mounting arm of each medical marking device (“each clamp has an associated fiducial element with a unique spheres configuration. These different configurations of the radiopaque spheres allow the unambiguous identification of the clamps during the registration procedure,” [0013]). In the combined invention of Onativia Bravo and Anglin, the one-to-one correspondence would be with the lengths of the sigmoid mounting arms, as each sigmoid mounting arm has a different length, as discussed above in the art rejection of claim 23. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Onativia Bravo in view of Bar-Tal et al. (US 2014/0114173, of record, hereinafter “Bar-Tal”).
	Regarding claim 29, Onativia Bravo discloses the claimed invention substantially as noted above. 
	Onativia Bravo fails to show that the predefined pattern comprises points on sides of a rectangle.
	Bar-Tal discloses integration between 3D maps and fluoroscopic images. Bar-Tal teaches a predefined pattern that comprises points on sides of a rectangle ([0063] and radiopaque markers 102 in fig. 3). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Onativia Bravo to have the predefined pattern comprise points on sides of a rectangle, as taught by Bar-Tal, in order to accurately determine the location and orientation of the device even when not all of the markers 102 are visible in the image, as suggested by Bar-Tal ([0063]).

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are entirely persuasive.
Applicant discusses on page 7 that during the interview of July 12, 2022, “Examiner acknowledged the distinction of the amended claim over the cited references.”
In response, examiner notes that upon further consideration of claim interpretation (including discussion with a supervisor), examiner cannot agree that the amendments distinguish over the cited references. Examiner apologizes to applicant for any inconvenience.
	Applicant argues on page 9 that “there is no suggestion or teaching in Bravo that his radiolucent plate is vertically below the end of the clamp which includes spikes; rather Bravo' s system teaches away from this, since to operate the system the plate must be above that end.”
	In response, while examiner appreciates that the medical marking device of the instant claims is designed to be used in a different manner than that of the prior art, the language of the instant claims continues to read on the prior due to the claims’ breadth and functional recitations. Claim 1 does not require any details of the manner in which the system is operated. Onativia Bravo need not teach or suggest that ‘the system is operated with the radiolucent plate vertically below the end of the clamp which includes spikes’ in order to meet the claim. In contrast, claim 1 merely requires that it be physically possible to position the plate vertically below and laterally offset from the second end of the arm. Onativia Bravo meets the claim because it is at least physically possible to position the marking device as recited. 
	In response to applicant’s specific argument that “Bravo' s system teaches away from this …,” examiner notes that no modification of Onativia Bravo has been proposed to meet this claim element. Arguments regarding ‘teaching away’ are not germane to anticipation rejections. 
Applicant argues on page 10 that “there is no suggestion or teaching in Finley that his array is vertically below the lower end of the arm containing the annotated fastening receptacles.” In response examiner reiterates that the prior art need not teach or suggest contested limitation in order to meet the claim. In contrast, claim 1 merely requires that it be physically possible to position the plate as recited. Finley meets the claim because it is at least physically possible to position the marking device as recited. 
The rejections are therefore maintained as set forth above. Examiner suggests adding additional structural details to the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murray et al. (US 2020/0360091) disclose a patient reference array, and teach an adapter 500 that enables a reference array 10 to be selectively rotated about the central axis E that is perpendicular to the axis D of the reference array 100 ([0050] and fig. 1). The system includes a sigmoid mounting arm 400 (fig. 1) that enables the array to be positioned laterally offset from and vertically below a point of attachment to fixation post 300. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793